Citation Nr: 1743564	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  13-35 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for anxiety.


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from November 1964 to November 1966.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Jackson, Mississippi Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

It is at least as likely as not that the Veteran's anxiety disorder had its onset in service or was otherwise caused by his active duty service.


CONCLUSION OF LAW

Service connection for an anxiety disorder is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits and applies to the instant claim.  Inasmuch as this decision grants the benefit sought, there is no reason to belabor the impact of the VCAA since any notice defect or duty to assist omission is harmless.  

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for a disability diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303.  To substantiate a claim of service connection, there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).   

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).  Lay evidence can also be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises or in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A.        § 5107(b); 38 C.F.R. § 3.102. When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran claims that his anxiety is a result of his active duty service, to include his experiences in Vietnam.  Personnel records establish that he is a recipient of the Combat Infantryman Badge and he served as a Light Weapons Infantryman.  His service treatment records (STRs) are silent for complaints of, or treatment for, anxiety.

On December 2010 VA PTSD examination, the Veteran reported that he was in numerous battles and firefights; while he was never injured, he stated that he was forced to shoot people in the back and saw people that were killed, badly injured, and medically evacuated out of the combat zone.  He reported having anxiety for years with a past history of anxiety being treated by family doctors; however, he never told them that his problems were related to the military.  Generalized anxiety disorder and somatization disorder were diagnosed.  The examiner stated that the Veteran is experiencing anxiety partly due to war experiences  based on his past treatment for anxiety disorder.  

However, in a March 2011 opinion, the same examiner opined that the Veteran's anxiety is less likely due to service.  Then, in an April 2012 addendum opinion, the same examiner stated that the Veteran would have a stronger connection between his symptoms and combat experience if his anxiety disorder was related to his combat experience; additionally, if his symptoms were due to service, diagnoses of posttraumatic stress disorder (PTSD) or adjustment disorder would be considered.  Because the Veteran did not meet the criteria for either, the examiner opined that there was no direct connection between his current diagnosis of anxiety disorder and service.

During February and May 2011 VA treatment, the Veteran continued to report psychiatric problems since returning from Vietnam.  Shortly thereafter, PTSD was diagnosed.  

A March 2014 rating decision subsequently granted service connection for PTSD, rated 70 percent disabling, effective July 12, 2013.  A February 2015 rating decision increased the PTSD rating to 100 percent, effective August 7, 2014.

The record establishes a diagnosis of an anxiety disorder during the pendency of the appeal.  The Veteran has also presented credible evidence with respect to experiencing anxiety symptoms in service and post-service.  There is no competent medical opinion linking the Veteran's diagnosis of anxiety to service.  However, the finds it significant that the VA examiner's negative opinion was based on the fact that PTSD had not been diagnosed and that PTSD was later diagnosed, and service connected granted for such, based on the same factual history the Veteran provided during his December 2010 VA examination.

Accordingly, the Board finds that the evidence is at least in equipoise as to whether the Veteran's anxiety is due to service and that service connection for anxiety is therefore warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   (In this regard, the Board notes that the Veteran cannot be compensated for the same symptoms under two different diagnostic codes for any overlapping effective period as that would be impermissible pyramiding under 38 C.F.R. § 4.14.)


ORDER

Service connection for an anxiety disorder is granted.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


